Mr. Chief Justice Shepard
delivered the opinion of the Court:
By reason of our conclusion in respect of the fundamental question involved in this ease, it is unnecessary to consider whether the complainants are legally excusable for their failure to carefully examine the detailed specifications, as well as all other parts of the contract, before executing the same. It may be assumed that under all the circumstances, they are excusable. In the light of the undisputed evidence, we agree with the learned justice that there is no escape from the conclusion that there was material mistake of the parties in regard to the terms of the contract. There is no possible doubt that the commissioners understood and intended that the complainants should furnish the structural supports, and that they purposely altered the terms of the specifications, submitted by the complainants, to make them conform to that understanding and intention. On the other hand, it may be conceded that the complainants did not so understand or intend, and executed the contract in ignorance of the alteration.
It would seem that the commissioners ought, under all the circumstances, to have called the attention of complainants to the changes that had been made in the material terms, when they transmitted the contract for execution. Had they done so this controversy could not have arisen. But they were under no legal obligation to do so. Their omission was negligent, and there is no ground for suspicion, even, that they know of the *277misapprehension of the complainants, and intended, fraudulently, to procure their execution of the contract under mistake. We have, then, a case where one of the parties, only, executed a contract under mistake in respect of a material term thereof, without the procurement or knowledge of the other. The only instance in which a court of equity will reform or correct a written contract on the complaint of one of the parties thereto is where, the material terms having been agreed upon, the contract in execution thereof, either through a mistake of fact common to both parties, or through the mistake of the complainant, accompanied with fraudulent knowledge of the defendant, fails to express the real agreement or transaction. Pom. Eq. Jur. ¶ 870. To reform the contract where only one of the parties has acted under mistake, and make it conform to his intention, would be unjust to the other party, who acted under mistake and took no advantage of the known mistake of the first. Where only one of the parties has acted under mistake of a material fact,—where, as stated by the learned trial justice, “the minds of both parties were not in conjunction on the essential proposition,”— the only, remedy is rescission or cancelation. The rule of equity in respect of reformation applies with peculiar force to the complainant’s case, as shown by the evidence. Having executed the contract under mistake, they were fully informed regarding it before they entered upon the construction of the words specified in the contract. They applied for correction of the terms, which was refused on the ground that there had been no mutual mistake as claimed. They then asked permission to enter upon the construction, without prejudice to their right to demand extra compensation for the disputed work. This was refused, and they were given the option to perform the work accordirig to the terms of the contract, or to have the same canceled. After this unequivocal notification they proceeded to do the work. By way of excuse for their action, they say that they had gone to great expense in preparation for the work before the discovery of the mistake. The evidence relating to this expense is vague and indefinite; neither items of expense nor the gross amount were stated. Assuming that they had ae*278tually incurred considerable expense, and would have sustained damage by the cancelation of tbe contract, tbeir persistence in performance, according to their own construction of its true meaning, was not justified thereby. The letter written them by the commissioners, heretofore quoted, makes it clear that the latter would not have permitted the contract to stand, or the work to be done, had they been advised that complainants would, after completion, demand reformation and extra compensation for the structural work. If complainants had any legal ground of complaint on account of the expense incurred they ought to have awaited- the suggested cancelation of the contract, and then sought redress for their injuries in an action at law.
Whether they may have had any other remedy or not, it is quite clear that they are not entitled to the one sought in this suit. The decree will be reversed, with costs, and the cause remanded, with direction to dismiss the bill; • Reversed.